     Case 3:20-cv-02537-JLS-MDD Document 12 Filed 04/22/21 PageID.107 Page 1 of 1



1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10   ANTON EWING,                              Case No.: 20cv2537-JLS-MDD
11                                Plaintiff,
                                               ORDER VACATING
12   v.                                        SETTLEMENT DISPOSITION
                                               CONFERENCE
13   BELTRADE LLC, et al.,

14                            Defendants.

15
16         On April 22, 2021, the parties filed a stipulation of dismissal with
17   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF
18   No. 11). Accordingly, the Court VACATES the Settlement Disposition
19   Conference set for April 26, 2021.
20         IT IS SO ORDERED.
21   Dated: April 22, 2021
22
23
24
25
26
27

                                               1
                                                                       20cv2537-JLS-MDD
